DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (PG Pub 20070276248).
Considering claim 1, Saito (Figure 1) teaches an ultrasound probe comprising: a piezoelectric element (1 + paragraph 0051) that is used for transmitting and receiving ultrasonic waves; a signal electrode (3 + paragraph 0051) that is disposed at a rear surface side of the piezoelectric element; a backing (5 + paragraph 0051) that is disposed at a rear surface side of the signal electrode, wherein the backing has a thermal resistance of 8 K/W or less (5 + 6 + paragraphs 0051 + 0067) and the backing attenuates an ultrasonic wave with the lowest frequency by 10 dB or more, among frequencies at which transmittance and reception sensitivity of the ultrasonic probe is decreased from the maximum value thereof by 20 dB (Saito teaches uses the same material for the backing (rubber) and conductive fillers (graphite) + It has been held that In re Best, 195 USPQ 430, 433)).
Considering claim 2, Saito (Figure 1) teaches wherein the backing (5 + paragraphs 0051 + 0067) contains a base material and a thermally conductive filler (6 + paragraphs 0051 + 0067).
Considering claim 4, Saito teaches an ultrasonic diagnostic apparatus comprising the ultrasonic probe (paragraph 0051).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (PG Pub 20070276248) and in view of Lee (EP 2,617,497).
Considering claim 3, Saito teaches the backing as described above.

Lee teaches wherein the backing further contains hollow particles (paragraph 0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the backing further contains hollow particles into Saito’s device for the benefit of increasing the attenuation of the acoustic impedance to enhance performance efficiency of the probe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837